Upon Petitions for Rehearing.
Before DUFFY, SCHNACKENBERG and KNOCH, Circuit Judges
DUFFY, Circuit Judge.
Marilyn D. Katz Santarelli, the plaintiff-appellant and cross-appellee herein petitions for a rehearing limited to that portion of the Court’s opinion and decision under the heading: “Arthington Building.” This petition will be denied.
Florence Katz, et al., the defendants-cross-appellants and defendants-appel-lees, petition for rehearing based upon several subjects covered by this Court’s opinion.
Diversion of Scrap Metal Assets.
Rehearing will be denied except the opinion of this Court may be considered modified to show that interest should be allowed on the amounts of said diversions, and defendants should return to the corporate treasury the penalties and interest charged to Elkay by the Internal Revenue Department.
Leopold Katz Trust.
The decision of this Court with respect to the Leopold Katz trust will remain unchanged, and the petitions for rehearing with respect thereto will be denied.
Plaintiff-appellant asks that we direct the District Court upon remand to require restoration of the building and the income therefrom to Elkay. Our remand was for further proceedings not inconsistent with our opinion. The District Judge will enter a decree and judgment in the form he thinks proper and adequate without further specific directions from us. The same holds true as to subject “Alleged Executive Compensation.”
W. Russell Arrington.
The decision of this Court reversing the order of the District Court dismissing W. Russell Arrington as a party defendant, will remain unchanged.
Appeal No. 12693.
The decree of the District Court which was reviewed by this Court in Appeals No. 12488 and No. 12489, was dated September 30, 1958. Thereafter, certain proceedings in accounting were heard by a Special Master. There was substantially no controversy as to the matters which resulted in the supplemental decree dated May 15, 1959. As a precaution, defendants-appellants appealed from said decree, which appeal was numbered No. 12693. The parties agreed that the record on the appeal in No. 12693 be considered with and as a part of appeal No. 12489. This Court has considered *772the record in No. 12693 in disposing of the pending motions for rehearing. An order will be entered consolidating appeal No. 12693 with appeal No. 12489.
SCHNACKENBERG, Circuit Judge.
I have voted to grant that part of the petition for rehearing, dealing with “alleged excessive executive compensation”.